Case 1:21-cv-01907-KLM Document 3 Filed 07/14/21 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

City and County of Denver, Acting by       )
and through its Board of Water             )
Commissioners, a municipal corporation     )
of the State of Colorado                   )
                                           )
               Plaintiff,                  )
                                           )
v.                                         ) Case No. 1:21-cv-01907
                                           )
                                           )
Boulder County, Acting by and through      )
its Board of County Commissioners, a       )
body corporate and politic of the State of )
Colorado, and Matt Jones, Claire Levy,     )
and Marta Loachamin, Commissioners         )
                                           )
               Defendants.                 )
__________________________________________________________________

                     PLAINTIFF’S NOTICE OF RELATED ACTIONS

       Pursuant to Local Rule 3.2, Plaintiff City and County of Denver, acting by and through

its Board of Water Commissioners (“Denver Water”), notifies this Court that Save the Colorado

v. Spellmon, No. 21-1155 (10th Cir.), currently on appeal after a final judgment of dismissal was

entered by Judge Arguello of this Court under the caption Save the Colorado v. Semonite,

No. 18-03258-CMA, is a related case as that term is defined in Local Rule 3.2. Denver Water is a

party to both cases, and two of the plaintiffs in Save the Colorado (Save the Colorado and The

Environmental Group) are parties to Defendant Boulder County’s “1041” permit process, which

is at issue in this preemption case. Furthermore, this case and Save the Colorado center on

common facts—Denver Water’s Gross Reservoir Expansion Project and the Federal Energy

Regulatory Commission (“FERC”) order authorizing that project—and common legal issues,

including FERC’s authority over the Expansion Project under the Federal Power Act.
Case 1:21-cv-01907-KLM Document 3 Filed 07/14/21 USDC Colorado Page 2 of 2




                                     Respectfully submitted,

                                     /s/ Amanda Shafer Berman
                                     Amanda Shafer Berman
                                     David Y. Chung
                                     Elizabeth B. Dawson
                                     CROWELL & MORING LLP
                                     1001 Pennsylvania Avenue, NW
                                     Washington, DC 20004-2595
                                     Phone: (202) 688-3451
                                     E-Mail: aberman@crowell.com

                                     Jessica R. Brody
                                     Nicholas A. DiMascio
                                     Denver Water
                                     Office of the General Counsel
                                     1600 W. 12th Ave
                                     Denver, CO 80204
                                     Phone: (303) 628-6460
                                     jessica.brody@denverwater.org
                                     nick.dimascio@denverwater.org

                                     Attorneys for Plaintiff




DCACTIVE-62245049.1
